UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8852 John Hancock Institutional Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: February 28 Date of reporting period: August 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 15 Notes to financial statements page 19 For more information page 28 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the six-month period ended August 31, 2007; however, stocks still posted a strong gain of 5.70%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of August 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks above-average total return, consisting of capital appreciation and income, by normally investing at least 80% of its assets in a diversified portfolio of equity securities which are primarily large-capitalization companies. Over the last six months ► Stocks pushed higher but were rocked by volatility in July and August, as sub-prime mortgage concerns intensified and fueled worries about the strength of the broader economy. ► The Fund underperformed the Russell 1000 Index, with technology, health care and financials exerting the most negative impact on the Fund's results, and basic materials the most positive. ► The Fund had minimal direct exposure to the subprime mortgage market and prompt steps were taken to further limit that exposure. Top 10 holdings Exxon Mobil Corp. 4.9% Boeing Co. (The) 2.1% Citigroup, Inc. 3.1% Schering-Plough Corp. 2.1% General Electric Co. 3.0% Microsoft Corp. 2.0% International Business Machines Corp. 2.8% Nokia Corp. 2.0% JPMorgan Chase & Co. 2.6% News Corp. (Class A) 2.0% As a percentage of net assets on August 31, 2007. 1 Managers report John Hancock Independence Diversified Core Equity Fund II Large-cap stocks posted respectable gains for the six months ended August 31, 2007, amid increasing concerns about the subprime mortgage situation and growing fears about a more pronounced slowdown in the U.S. economy. These fears caused the market to sell off sharply from mid-July to mid-August. In late July, for example, Countrywide Financial, the nations biggest mortgage lender and a player in the subprime space, reported a sharp decline in quarterly profits and slashed its full-year earnings outlook, helping to send the market lower. However, during the second half of August, the market managed to trim some of its losses, as investors began to consider the possibility that the Federal Reserve Board might counter the market volatility by reducing short-term interest rates. Since increasing the federal funds rate to 5.25% in June 2006, the Fed had made no changes in the closely watched short-term rate by the end of August. However, the central bank stepped in several times during the most volatile days of July and August to add liquidity to the banking system, mainly by executing short-term repurchase agreements. While the Fund was hurt by the late-period weakness in the broader market, our direct exposure to the subprime mess was minimal. We did own Bear Stearns Cos. when the problems surfaced with its two hedge SCORECARD INVESTMENT PERIODS PERFORMANCE . ..AND WHATS BEHIND THE NUMBERS Alcan ▲ Bidding war drives stock sharply higher Nokia ▲ Market share gains from competitor Mylan Laboratories ▲ Tepid reaction to announced acquisition 2 By John C. Forelli and Jay C. Leu for the Portfolio Management Team, Independence Investments LLC funds, but we sold the stock in June and limited the Funds loss to single digits, thereby avoiding more serious damage later in the period. Other financial holdings, such as Goldman Sachs Group, Inc. and JPMorgan Chase & Co., performed poorly because of growing worries about investment banking earnings and narrowing interest rate margins, respectively. We continued to monitor these two positions but remained comfortable with them at period-end. Large-cap stocks posted respectable gains for the six months ended August 31, 2007 Large caps were the best-performing size group, outdistancing mid caps and small caps in an environment where investors grew more defensive. Interestingly, though, that defensiveness did not help value stocks, which trailed growth shares by a significant margin across all size categories. Performance summary For the six months ending August 31, 2007, John Hancock Independence Diversified Core Equity Fund II had a total return of 4.23% at net asset value, compared with 5.14% for the average large-cap blend fund tracked by Morningstar, Inc., 5.70% for the Standard & Poors 500 Index and 5.10% for the Russell 1000 Index. Historical performance can be found on pages six and seven. A significant portion of the Funds gain during the period came from the payments received from our participation in several class action lawsuits dating back to the dot-com implosion in 20002002. From time to time the Fund may receive proceeds from litigation settlements, without which performance would be lower. Details on these payments are available in a footnote on page 22. The Funds underperformance was due in large part to the markets increasing volatility, which typically creates a difficult environment for our Independence Diversified Core Equity Fund II 3 disciplined style of investing in undervalued companies with improving fundamentals. When emotions run high and investors act out of fear, they are generally less focused on company fundamentals, which is at odds with the way we operate. As might be expected, therefore, the Fund was ahead of its benchmark through May but lost ground over the summer. Basic materials sector adds value The basic materials sector had by far the most positive impact on performance compared with the benchmark. Canadian aluminum producer Alcan Inc. was the standout in this group, as a bidding war pushed Alcans stock up substantially. Lyondell Chemical Co., another contributor for the Fund, also benefited from a takeover bid  in this case from Dutch chemical company Basell Holdings B.V. Despite the poor overall relative performance of our technology holdings, Finnish cellular handset maker Nokia Corp. was able to buck the trend, gaining market share at the expense of rival Motorola. IBM Corp. contributed as well, reporting a positive earnings surprise for the second quarter driven by recent software-related corporate acquisitions and improved profitability in its services division. The acquisitions are part of the companys strategic plan to raise its software units share of total profit by 2010  an initiative we believe bodes well for IBMs long-term health. In the health care sector, drug company Schering- Plough Corp. turned in a strong gain, aided by effective cost-cutting and better-than-expected sales of Vytorin, the companys cholesterol medication developed in partnership with Merck. Expected synergies from the acquisition of Organon BioSciences, announced in March, also boosted Schering-Ploughs share price. SECTOR DISTRIBUTION 1 Financials 18% Information technology 17% Health care 13% Industrials 12% Energy 12% Consumer discretionary 11% Consumer staples 5% Telecommunication services 4% Materials 4% Utilities 4% Technology, health care and financials hurt Technology was the sector with the largest negative impact on the Funds results. Within that group, printer maker Lexmark International, Inc. proved to be a disappointment. The company twice scaled back second-quarter earnings estimates and then said its difficulties would extend into the third quarter due to higher-than-expected costs and lackluster Independence Diversified Core Equity Fund II 4 sales of ink cartridges. Given these disappointments, we sold the stock. Another technology holding weighing on our results was Apple, which hurt on a relative basis because the Fund had a negligible stake in it earlier in the period, when the stock posted its strongest gains. As the period progressed and we became more confident about the prospects for the iPhone and other aspects of Apples business, we increased our exposure. The Funds underperformance was due in large part to the markets increasing volatility In health care, generic drug maker Mylan Laboratories, Inc. declined after the company announced it planned to purchase the generic drug division of German firm Merck KGA and investors reacted skeptically to the price and terms of the deal. Also dampening our results in health care was nutritional supplement manufacturer, distributor and marketer NBTY, Inc., which suffered from decelerating sales volume as the period progressed. Meanwhile, retailer J.C. Penney Co., Inc. experienced disappointing sales in May and also was hampered by investors growing fear that a slowing economy might hurt retailers. Outlook While the recent weakness in share prices has been no picnic, we believe that investors with a longer-term focus need not be overly concerned. At the margin, weve made the Fund a bit more defensive, favoring slightly larger companies, on average. That said, we continue to be confident in our emphasis on quality companies at reasonable prices. Benjamin Graham, the father of value investing, once observed that in the short term the stock market is a voting machine, but in the long term its a weighing machine. By that, we think he meant that strong fundamentals tend to be recognized in the long run, even if emotions sometimes rule the day over shorter periods of time. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 As a percentage of net assets on August 31, 2007. Independence Diversified Core Equity Fund II 5 A look at performance For the periods ended August 31, 2007 Average annual returns Cumulative total returns Inception Class date 1-year 5-year 10-year 6-month 1-year 5-year 10-year I 1 3-10-95 14.06% 11.89% 6.53% 4.23% 14.06% 75.40% 88.30% Performance figures assume all distributions are reinvested. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment in the Fund will fluctuate, so that shares, when redeemed, may be worth more or less than the original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expense is 1.04% for Class I. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds prospectus. Independence Diversified Core Equity Fund II 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Independence Diversified Core Equity Fund II for the period indicated assuming all distributions were reinvested. For comparison, weve shown the same investment in the Russell 1000 Index. Russell 1000 Index is an unmanaged index that includes 1,000 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value. Independence Diversified Core Equity Fund II 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2007, with the same investment held until August 31, 2007. Account value Ending value Expenses paid during period on 3-1-07 on 8-31-07 on 8-31-07 1 Class I $1,000.00 $1,042.30 $10.31 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Independence Diversified Core Equity Fund II 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2007, with the same investment held until August 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 3-1-07 on 8-31-07 on 8-31-07 1 Class I $1,000.00 $1,002.50 $10.18 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 2.01%, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Independence Diversified Core Equity Fund II 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 8-31-07 (unaudited) This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 100.04% (Cost $4,596,634) Aerospace & Defense 3.14% Boeing Co. (The) 1,240 119,908 Raytheon Co. 920 56,433 Agricultural Products 1.08% Archer Daniels Midland Co. 1,060 35,722 Monsanto Co. 360 25,106 Air Freight & Logistics 1.70% C.H. Robinson Worldwide, Inc. 370 18,145 United Parcel Service, Inc. (Class B) 1,020 77,377 Apparel Retail 0.30% Gap, Inc. (The) 910 17,072 Apparel, Accessories & Luxury Goods 0.81% Polo Ralph Lauren Corp. 600 45,324 Application Software 0.68% Compuware Corp. (I) 4,720 38,279 Asset Management & Custody Banks 0.33% Ameriprise Financial, Inc. 300 18,303 Broadcasting & Cable TV 1.68% DIRECTV Group, Inc. (The) (I) 1,440 33,595 Liberty Global, Inc. (Class A) (I) 490 20,080 Liberty Media Corp.  Capital (Series A) 370 40,326 Building Products 0.30% American Standard Cos., Inc. 460 16,942 Communications Equipment 2.56% CommScope, Inc. (I) 560 31,696 Nokia Corp., ADR (Finland) (F) 3,400 111,792 Computer & Electronics Retail 0.48% RadioShack Corp. 1,140 27,098 Computer Hardware 5.12% Apple, Inc. (I) 130 18,002 Hewlett-Packard Co. 1,590 78,466 See notes to financial statements Independence Diversified Core Equity Fund II 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Computer Hardware (continued) International Business Machines Corp. 1,360 $158,698 NCR Corp. (I) 650 32,350 Computer Storage & Peripherals 0.38% Emulex Corp. (I) 1,100 21,494 Construction & Farm Machinery & Heavy Trucks 3.27% AGCO Corp. (I) 1,630 70,416 Caterpillar, Inc. 770 58,343 Cummins, Inc. 460 54,473 Consumer Finance 0.47% American Express Co. 450 26,379 Department Stores 2.39% Kohls Corp. (I) 1,000 59,300 Penney (J.C.) Co., Inc. 1,090 74,948 Diversified Banks 1.82% Wachovia Corp. 2,090 102,368 Diversified Chemicals 1.29% Dow Chemical Co. (The) 1,700 72,471 Diversified Financial Services 7.17% Bank of America Corp. 1,540 78,047 Citigroup, Inc. 3,760 176,269 JPMorgan Chase & Co. 3,320 147,806 Diversified Metals & Mining 1.01% Freeport-McMoRan Copper & Gold, Inc. (Class B) 650 56,823 Diversified REITs 0.15% Vornado Realty Trust 80 8,527 Education Services 0.33% ITT Educational Services, Inc. (I) 170 18,666 Electric Utilities 0.55% Edison International 580 30,572 Electronic Equipment Manufacturers 0.17% Agilent Technologies, Inc. (I) 260 9,464 General Merchandise Stores 1.01% Target Corp. 860 56,700 Health Care Distributors 2.91% AmerisourceBergen Corp. 1,380 66,033 McKesson Corp. 1,700 97,257 Health Care Equipment 0.59% Baxter International, Inc. 230 12,595 Medtronic, Inc. 390 20,608 Health Care Technology 0.23% Hlth Corporation (I) 860 12,711 See notes to financial statements Independence Diversified Core Equity Fund II 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Hotels, Resorts & Cruise Lines 0.90% Royal Caribbean Cruises Ltd. (Liberia) (F) 1,330 50,580 Household Appliances 0.27% Whirlpool Corp. 160 15,426 Household Products 0.70% Procter & Gamble Co. (The) 600 39,186 Housewares & Specialties 0.70% Jarden Corp. (I) 520 17,051 Newell Rubbermaid, Inc. 860 22,179 Human Resource & Employment Services 0.28% Robert Half International, Inc. 500 15,970 Industrial Conglomerates 2.99% General Electric Co. 4,320 167,918 Integrated Oil & Gas 7.46% Chevron Corp. 110 9,654 Exxon Mobil Corp. 3,190 273,479 Occidental Petroleum Corp. 1,870 106,010 Royal Dutch Shell Plc, ADR (Netherlands) (F) 380 29,393 Integrated Telecommunication Services 3.43% AT&T, Inc. 2,680 106,852 CenturyTel, Inc. 250 11,995 Embarq Corp. (I) 780 48,688 Verizon Communications, Inc. 600 25,128 Internet Software & Services 0.20% ValueClick, Inc. (I) 550 11,022 Investment Banking & Brokerage 2.54% Goldman Sachs Group, Inc. (The) 280 49,283 Merrill Lynch & Co., Inc. 470 34,639 Morgan Stanley 940 58,628 IT Consulting & Other Services 0.97% Accenture Ltd. (Class A) (Bermuda) (F) 1,320 54,397 Life & Health Insurance 0.32% MetLife, Inc. 280 17,934 Managed Health Care 4.79% Aetna, Inc. 970 49,383 CIGNA Corp. 1,690 87,339 Humana, Inc. (I) 1,510 96,776 WellCare Health Plans, Inc. (I) 360 35,532 Movies & Entertainment 1.99% News Corp. (Class A) 5,520 111,670 Multi-Line Insurance 1.95% Hartford Financial Services Group, Inc. (The) 1,230 109,359 See notes to financial statements Independence Diversified Core Equity Fund II 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Multi-Utilities 2.96% Constellation Energy Group 1,090 90,405 Mirant Corp. (I) 610 23,772 Public Service Enterprise Group, Inc. 610 51,844 Office REITs 0.14% Boston Properties, Inc. 80 8,006 Oil & Gas Drilling 0.56% Diamond Offshore Drilling, Inc. 300 31,548 Oil & Gas Equipment & Services 2.42% Global Industries Ltd. (I) 1,330 32,159 Halliburton Co. 3,000 103,770 Oil & Gas Exploration & Production 1.02% Devon Energy Corp. 500 37,655 EOG Resources, Inc. 290 19,534 Oil & Gas Refining & Marketing 0.76% Tesoro Corp. 270 13,319 Valero Energy Corp. 430 29,459 Personal Products 0.35% NBTY, Inc. (I) 530 19,451 Pharmaceuticals 4.98% Bristol-Myers Squibb Co. 2,040 59,466 Mylan Laboratories, Inc. 2,130 32,163 Pfizer, Inc. 1,680 41,731 Schering-Plough Corp. 3,980 119,480 Wyeth 580 26,854 Property & Casualty Insurance 1.13% ACE Ltd. (Cayman Islands) (F) 480 27,725 Axis Capital Holdings Ltd. (Bermuda) (F) 990 35,739 Reinsurance 0.58% Everest Re Group Ltd. (Bermuda) (F) 320 32,602 Retail REITs 0.17% Simon Property Group, Inc. 100 9,492 Semiconductor Equipment 1.77% Novellus Systems, Inc. (I) 900 24,633 Teradyne, Inc. (I) 5,000 74,450 Semiconductors 1.22% Broadcom Corp. (Class A) (I) 950 32,775 Xilinx, Inc. 1,400 35,798 Soft Drinks 1.21% PepsiCo, Inc. 1,000 68,030 Specialized REITs 0.28% Plum Creek Timber Co., Inc. 370 15,514 See notes to financial statements Independence Diversified Core Equity Fund II 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Steel 0.45% Reliance Steel & Aluminum Co. 480 25,426 Systems Software 4.35% Check Point Software Technologies Ltd. (Israel) (F)(I) 1,880 44,105 Microsoft Corp. 3,900 112,047 Novell, Inc. (I) 6,560 48,806 Symantec Corp. (I) 2,070 38,937 Technology Distributors 0.32% Arrow Electronics, Inc. (I) 430 18,043 Thrifts & Mortgage Finance 0.97% Freddie Mac 880 54,217 Tobacco 2.45% Altria Group, Inc. 940 65,245 Loews Corp.  Carolina Group 950 72,314 Wireless Telecommunication Services 0.54% NII Holdings, Inc. (I) 380 30,088 Interest Par value Issuer, description, maturity date rate Value Short-term investments 0.48% (Cost $27,000) Joint Repurchase Agreement 0.48% Joint Repurchase Agreement transaction with Barclays Plc, dated 8-31-07 at 5.100% to be repurchased at $27,015 on 9-4-07, collateralized by $26,908 of U.S. Treasury Inflation Indexed Note, 2.000%, due 1-15-16 (valued at $27,540, including interest) 5.100% $27 27,000 Total investments (Cost $4,623,634) 100.53% Other assets and liabilities, net (0.53%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (I) Non-income-producing security. See notes to financial statements Independence Diversified Core Equity Fund II 14 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 8-31-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value per share. Assets Investments at value (cost $4,623,634) $5,642,057 Cash 122 Dividends and interest receivable 7,019 Other assets 24,503 Total assets Liabilities Payable to affiliates Management fees 2,360 Other 427 Other payables and accrued expenses 58,673 Total liabilities Net assets Capital paid-in 2,011,213 Accumulated net realized gain on investments 2,632,743 Net unrealized appreciation of investments 1,018,423 Accumulated net investment loss (50,138) Net assets Net asset value per share Based on 1,898,927 shares outstanding  the Fund has an unlimited number of shares authorized with no par value $2.96 See notes to financial statements Independence Diversified Core Equity Fund II 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 8-31-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $181) $47,526 Interest 1,031 Securities lending 20 Total investment income Expenses Investment management fees (Note 2) 15,781 Transfer agent fees (Note 2) 1,578 Compliance fees 368 Accounting and legal services fees (Note 2) 316 Professional fees 14,048 Blue sky fees 10,300 Custodian fees 9,912 Printing fees 9,560 Trustees fees 464 Miscellaneous 1,247 Total expenses Net investment loss Realized and unrealized gain (loss) Net realized gain on Investments 501,803 Litigation proceeds (Note 6) 139,525 Change in net unrealized appreciation (depreciation) of Investments (358,264) Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 3-1-07 to 8-31-07. Unaudited. See notes to financial statements Independence Diversified Core Equity Fund II 16 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 2-28-07 8-31-07 1 Increase (decrease) in net assets From operations Net investment income (loss) $131,622 ($14,997) Net realized gain 4,514,035 641,328 Change in net unrealized appreciation (depreciation) (3,321,071) (358,264) Increase in net assets resulting from operations Distributions to shareholders From net investment income (152,753)  From net realized gain (1,914,647)   From Fund share transactions Total decrease Net assets Beginning of period 28,190,203 6,252,220 End of period 2 1 Semiannual period from 3-1-07 to 8-31-07. Unaudited. 2 Includes distributions in excess of net investment income and accumulated net investment loss of $35,141 and $50,138, respectively. See notes to financial statements Independence Diversified Core Equity Fund II 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. Period ended 2-28-03 1 2-29-04 1 2-28-05 1 2-28-06 2-28-07 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income (loss) 3 0.04 0.04 0.05 0.03 0.02 (0.01) Net realized and unrealized gain (loss) on investments (1.55) 1.74 0.59 0.33 0.30 0.13 Total from investment operations Less distributions From net investment income (0.04) (0.05) (0.07) (0.02) (0.02)  From net realized gain (0.03)  (3.69) (0.65) (0.68)   Net asset value, end of period Total return 4 (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $61 $37 $25 $28 $6 $6 Ratio of net expenses to average net assets (%) 0.74 0.71 0.95 0.95 1.04 2.01 6 Ratio of net investment income (loss) to average net assets (%) 0.77 0.78 0.91 0.76 0.71 (0.48) 6 Portfolio turnover (%) 72 77 36 95 115 66 5 1 Audited by previous auditor. 2 Semiannual period from 3-1-07 through 8-31-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Not annualized. 6 Annualized. See notes to financial statements Independence Diversified Core Equity Fund II 18 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Independence Diversified Core Equity Fund II (the Fund) is a separate portfolio of John Hancock Institutional Series Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek above-average total return consisting of capital appreciation and income. Significant accounting policies of the Fund are as follows: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
